Deen, Presiding Judge.
The appellant sought and was granted a certificate of immediate review from the trial court to appeal the denial of his motion to suppress evidence, but failed to make application to this court for permission to file an interlocutory appeal as required by OCGA § 5-6-34 (b). The appellee’s motion to dismiss this direct appeal for lack of jurisdiction must therefore be granted. See Echols v. State, 163 Ga. App. 905 (296 SE2d 366) (1982).

Appeal dismissed.


McMurray, C. J., and Sognier, J., concur.